DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beling et al. (US. 20140276473A1) (“Beling”)
Re claim 1, Beling discloses a medicinal liquid injection port configured to be implanted subcutaneously (Fig. 1, Fig. 2, Fig. 3b, ¶0011, Annotated Fig. 3b of Beling), the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from the outside (Fig. 1, ¶0024 with the identifiable marking for locating the septum as in Fig. 3b), the medicinal liquid injection port comprising: a housing main body (24, 32, 30) provided with a medicinal liquid storage portion (30, ¶0027) therein, an opening portion (top of 30a) that opens the medicinal liquid storage portion (Fig. 2), and a discharge hole (holes connect with 34) that communicates with the medicinal liquid storage portion and configured to be connected with a tube (34, 36, ¶0027); and a septum (28) attached to the opening portion of the housing main body and provided with a puncturable region (cylindrical region between 40fs and 40e, Fig. 3a) that can be punctured with the puncture needle (¶0030), wherein a contrast portion (40f and/or 40e) is disposed in the septum over a thickness direction of the septum (Fig. 3b) so as to detect 

    PNG
    media_image1.png
    337
    563
    media_image1.png
    Greyscale

Annotated Fig. 3b of Beling
Re claim 7, Beling discloses wherein the septum is constituted by the contrast portion formed to have a predetermined thickness in the thickness direction (annotated Fig. 3b of Beling), an exposed portion disposed at a front side of the contrast portion, and a bottom portion disposed at a back side of the contrast portion (annotated Fig. 3b of Beling), and the contrast portion is thicker than the exposed portion and the bottom portion (annotated Fig. 3b of Beling).  
Re claim 8, Beling discloses  a medicinal liquid injection port configured to be implanted subcutaneously (Fig. 1, Fig. 2, Fig. 5b, ¶0011, Fig. b), the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from the outside (Fig. 1, ¶0024 with the identifiable marking for locating the septum as in Fig. 5b), the medicinal 
Re claim 13, Beling discloses a medicinal liquid injection port configured to be implanted subcutaneously (Fig. 1, Fig. 2, Fig. 3b, ¶0011, Fig. b), the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from the outside (Fig. 1, ¶0024 with the identifiable marking for locating the septum as in Fig. 5b), the medicinal liquid injection port comprising: a housing main body (24, 32, 30) provided with a medicinal liquid storage portion therein (30, ¶0027), an opening portion (top of 30a) that opens the medicinal liquid storage portion, and a discharge hole (hole for 34, ¶0027) that communicates with the medicinal liquid storage portion and configured to be connected with a tube (34, 36, ¶0027); and a septum (28, Fig. 5a-b) attached to the opening portion of the housing main body and provided with a puncturable region (cylindrical region between 52a and 52c, Fig. 5b) that can be punctured with the puncture needle (Fig. 1), wherein a contrast portion (52a, and/or 52c) is disposed in the housing main body over a thickness direction  (2313) of the septum so as to detect the puncturable region of the septum with the ultrasonic wave (¶0039), wherein the contrast portion is provided in an outer periphery of the septum within a thickness region of the septum (2313, Fig. 5b) and all of the contrast portion is positioned at an inner side of the housing main body in a thickness direction of the housing main body (Fig. 5b), and wherein the contrast portion is formed over an entire region in the thickness direction of the septum and disposed in an attachment space  ( space in 2313 for 52a) which is provided between the outer periphery of the septum and an inner periphery of the housing main body (Fig. 5a-5b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2- 3, 5-6, 9-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beling et al. (US. 20140276473A1) (“Beling”) in view of Partika (US. 5,383,466). 
Re claim 2, Beling fails to disclose wherein the contrast portion is formed of a member containing air bubbles.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beling so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 3, Beling discloses that the contrast portion is formed of a member disposed in the septum (Fig. 3a-b), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beling so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contras portion for ultrasonic detection).
Re claim 5, Beling discloses that the contract portion is in the puncturable region of the septum excluding a part of the septum, exposed from the opening portion (42e), but it fails to disclose that contract portion is formed of a member containing air bubbles and the air bubbles. 
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beling so that contract portion is formed of a member containing air bubbles and the air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 6, Beling discloses a medicinal liquid injection device (Fig. 1) comprising: the medicinal liquid injection port according to claim 1 (see the rejection of claim 1), and a puncture needle (13, ¶007), but it fails to disclose that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle. 
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beling to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Re claim 9, Beling fails to disclose wherein the contrast portion is formed of a member containing air bubbles.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beling so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 10, Beling discloses that the contrast portion is formed of a member and the contrast portion that is disposed in the septum around the puncturable region excluding the puncturable region of the septum (Fig. 5a-b), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beling so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contras portion for ultrasonic detection).
Re claim 11, Beling discloses wherein the contract portion is formed of a member and the puncturable region of the septum excluding a part of the septum, exposed from the opening portion (Fig. 5b) but it fails to disclose that the member is containing air bubbles and the air bubbles are provided in the puncturable region of the septum.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beling so that the member is containing air bubbles and the air bubbles are provided in the puncturable region of the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
 Re claim 12, Beling discloses a medicinal liquid injection device comprising: the medicinal liquid injection port according to claim 8 (see the rejection of claim 8); and a puncture needle  (13, Fig. 1, ¶0030), but it fails to discloses that the needle provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle.  
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beling to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Re claim 14, Beling fails to disclose wherein the contrast portion is formed of a member containing air bubbles.  
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of Beling so that the contrast portion is formed of a member containing air bubbles as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that both device are related by having a contras portion for ultrasonic detection).
Re claim 15, Beling discloses that the contrast portion is formed of a member and the contrast portion that is disposed in the septum around the puncturable region excluding the puncturable region of the septum (Fig. 5a-b), but it fails to disclose wherein the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum. 
 However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the contrast portion of  Beling so that the member containing air bubbles and the air bubbles are provided in the contrast portion that is disposed in the septum as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, Note that both device are related by having a contras portion for ultrasonic detection).
  Re claim 16, Beling discloses a medicinal liquid injection device comprising: the medicinal liquid injection port according to claim 13 (see the rejection of claim 13); and the puncture needle (13, Fig. 1, ¶0030), but it fails to discloses that the puncture needle provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle.
However, Partika disclose a medical device (Figs. 7-8) wherein the contrast portion has air bubbles for ultrasonic detection (Col. 4, lines 25-40) and (14) the needle is provided with a detectable portion (28) that is detectable with an ultrasonic wave at a tip end portion thereof (abstract, Col. 4, lines 25-40) wherein the detectable portion is capable to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Beling to include the detectable portion so that the needle is provided with a detectable portion that is detectable with an ultrasonic wave at a tip end portion thereof, wherein the detectable portion is configured to be positioned in the medicinal liquid storage portion of the housing main body in a state in which the puncturable region of the septum is punctured with the puncture needle as taught by Partika for the purpose improving the reflectivity degree to enhance the ultrasonic detection (Partika, abstract, note that detectable portion is added to the tip portion of the needle of Beling so that it is capable to be detected by the ultrasonic wave as the needle piercing the septum).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783